DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 15 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Yamazaki et al., US 10,566,455.
Regarding claim 1, Yamazaki (figure 5B) teaches a thin film transistor, comprising: source-drain electrodes 21/22 and a passivation layer 25; wherein an isolation layer 24 is disposed between the source-drain electrodes 21/22 and the passivation layer 25, and the isolation layer 24 overlays the source-drain electrodes 21/22.
With respect to claim 2, Yamazaki (figure 5B) teaches the isolation layer 24 further overlays a channel region (column 25, lines 24-32) between the source-drain electrodes.

In re claim 4, Yamazaki (column 11, lines 46-50) teaches a thickness of the isolation layer is ranged from 20 A to 500 A.  Yamazaki’s 30-500 nm equates to 3-50 A, which overlaps with the claimed range of 20 A to 500 A.
Concerning claim 6, Yamazaki (figure 5B) teaches the thin film transistor further comprises a substrate 11, the source-drain electrodes 21/22 and the isolation layer 24 are sequentially disposed on the substrate 11, and orthographic projections of the source-drain electrodes 21/22 and the channel region (column 25, lines 24-32) on the substrate 11 are within an orthographic projection of the isolation layer 24 on the substrate 11.  Wherein orthographic projections is interpreted to mean the zig zag pattern of the source and drain electrodes 5 seen in figure 1 of the present specification.
Pertaining to claim 7, Yamazaki (column 1, lines 11-23) teaches a display device, comprising: the thin film transistor according to claim 1.
In claim 8, Yamazaki (figure 5B) teaches a method for manufacturing a thin film transistor, comprising: forming a substrate 11 which comprises source-drain electrodes 
Regarding claim 9, Yamazaki (figure 5B) teaches the isolation layer 24 further overlays a channel region (column 25, lines 24-32) between the source-drain electrodes 21/22.
With respect to claim 10, Yamazaki (figure 5B) teaches orthographic projections of the source-drain electrodes 21/22 and the channel region (column 25, lines 24-32) on the substrate 11 are within an orthographic projection of the isolation layer 24 on the substrate 11. Wherein orthographic projections is interpreted to mean the zig zag pattern of the source and drain electrodes 5 seen in figure 1 of the present specification.
As to claim 11, Yamazaki (column 15, lines 35-47) teaches  before forming the isolation layer 24 which overlays the source-drain electrodes 21/22 and the channel region (column 25, lines 24-32) between the source-drain electrodes 21/22, the method further comprises: performing a plasma treatment (plasma CVD to form layer 23) on the source-drain electrodes and the channel region.
In re claim 12, Yamazaki (figure 5B) teaches forming a passivation layer 25 on the isolation layer 24.
Concerning claim 15, Yamazaki (column 18, lines 41-49) teaches after forming the passivation layer 25, the method further comprises: performing an annealing process (heat treatment of column 18, line 45) on the passivation layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 10,566,455, as applied to claim 1 above, and further in view of Chien, US 2020/0058796.
Regarding claim 5, Yamazaki fails to teaches the passivation layer 25 is made from silicon oxide with molar ratio of silicon to oxygen from 1:1.6 to 1:2.
Chien teaches the isolation layer 31 and passivation layer 32 are made of silicon oxide (paragraph 0046).
.
Claims 13, 14, and 16- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 10,566,455, as applied to claim 8 above.
With respect to claim 13, Yamazaki (figure 5B) teaches after forming the isolation layer 24 which overlays the source-drain electrodes 21/22 and the channel region (column 25, lines 24-32) between the source-drain electrodes 21/22, and before forming the passivation layer 25 on the isolation layer, but fails to teach the method further comprises: performing a plasma treatment on the isolation layer.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a plasma treatment in the invention of Yamazaki because a plasma treatment is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 14, though Yamazaki fails to teaches a plasma gas in the plasma treatment is an N20 plasma it would have been obvious to one of ordinary skill in the art at the time of the invention to use a plasma treatment in the invention of Yamazaki because a plasma treatment is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

In claim 17, Yamazaki fails to teach formation of the isolation layer which overlays the source-drain electrodes and the channel region between the source-drain electrodes comprises: forming the isolation layer of aluminum oxide with a thickness of 20 A to 100 A at a temperature of 180 °C to 220 °C by an atomic layer deposition process or a plasma enhanced atomic layer deposition process.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use aluminum oxide in the invention of Yamazaki because aluminum oxide is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Concerning claim 18, though Yamazaki fails to teach after forming the isolation layer, the method further comprises: introducing SiH4 and N20 with a flow ratio equal to or less than 1:90, at a temperature of 240 °C to 280 °C, and forming the passivation layer with a thickness of 500 A to 1500 A, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the formation conditions through routine experimentation (MPEP 2144.05).
Pertaining to claim 19, Yamazaki teaches after forming the passivation layer 25, the method further comprises: performing annealing process (column 18, lines 41-49 wherein a heat treatment is annealing) on the passivation layer 25 at a temperature of 250 °C to 350 °C (column 18, lines 59-61 teaches between 150-300 °C).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -9 of U.S. Patent No. 9,761,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader in scope.
Regarding claim 1, the Patent teaches a thin film transistor (column 9, lines 46-47), comprising: source-drain electrodes (column 9, lines 50-51) and a passivation layer (claim 3); wherein an isolation layer (column 9, lines 49-50) is disposed between the source-drain electrodes and the passivation layer, and the isolation layer overlays the source-drain electrodes.
With respect to claim 2, though the Patent fails to teach the isolation layer further overlays a channel region between the source-drain electrodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a channel in the invention of the Patent because a channel is a conventional part of a TFT.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

In re claim 4, though the Patent fails to teach a thickness of the isolation layer is ranged from 20 A to 500 A, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Concerning claim 5, though the Patent fails to teach the passivation layer is made from silicon oxide with molar ratio of silicon to oxygen from 1:1.6 to 1:2, it would have been obvious to one ordinary skill in the art at the time of the invention to (1) use the silicon oxide in the invention of the Patent because it is conventionally known and used in the art (MPEP 2144.07); and (2) because it is obvious to optimize the molar ratio through routine experimentation (MPEP 2144.05).
Pertaining to claim 6, wherein the thin film transistor further comprises a substrate (column 9, line 46), the source-drain electrodes (column 9, lines 49-50) and the isolation layer (column 9, line 49) are sequentially disposed on the substrate, and though the Patent fails to teach orthographic projections of the source-drain electrodes and the channel region on the substrate are within an orthographic projection of the isolation layer on the substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the Patent because this configuration is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 7, the Patent (claim 5) teaches a display device, comprising: the thin film transistor according to claim 1.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,685,463. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader in scope.
Regarding claim 1, the Patent teaches thin film transistor, comprising: source-drain electrodes (claim 2) and a passivation layer (claim 7); wherein an isolation layer (claim 1:oxygen barrier film) is disposed between the source-drain electrodes and the passivation layer, and the isolation layer overlays the source-drain electrodes (claims 1 & 7).
With respect to claim 2, though the Patent fails to teach the isolation layer further overlays a channel region between the source-drain electrodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a 
As to claim 3, though the Patent fails to teach the isolation layer is made from silicon oxide with a molar ratio of silicon to oxygen from 1:1.1 to 1:1.4 or made from aluminum oxide, it would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon oxide in the invention of the Patent because the use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Further, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the molar ratio through routine experimentation (MPEP 2144.05).
In re claim 4, though the Patent fails to teach a thickness of the isolation layer is ranged from 20 A to 500 A, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Concerning claim 5, though the Patent fails to teach the passivation layer is made from silicon oxide with molar ratio of silicon to oxygen from 1:1.6 to 1:2, it would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon oxide in the invention of the Patent because the use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Further, it would have been 
Pertaining to claim 6, the Patent fails to teach the thin film transistor further comprises a substrate, the source-drain electrodes and the isolation layer are sequentially disposed on the substrate, and orthographic projections of the source-drain electrodes and the channel region on the substrate are within an orthographic projection of the isolation layer on the substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a substrate and the claimed configuration in the invention of the Patent because both a substrate and the claimed configuration are conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 7, the Patent (claim 10) teaches a display device, comprising: the thin film transistor according to claim 1.
Regarding claim 8, the Patent teaches a method for manufacturing a thin film transistor, comprising: forming a substrate (column 8, line 42) which comprises source-drain electrodes (column 8, lines 49-50); and forming an isolation layer (column 8, lines 35-39) which overlays the source-drain electrodes.
In respect to claim 9, though the Patent fails to teach the isolation layer further overlays a channel region between the source-drain electrodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a channel in 

As to claim 10, though the Patent fails to teach orthographic projections of the source-drain electrodes and the channel region on the substrate are within an orthographic projection of the isolation layer on the substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the Patent because this configuration is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 11, though the Patent fails to teach before forming the isolation layer which overlays the source-drain electrodes and the channel region between the source-drain electrodes, the method further comprises: performing a plasma treatment on the source-drain electrodes and the channel region, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a plasma treatment in the invention of the Patent because a plasma treatment is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 12, the Patent (column 8, line 67) teaches forming a passivation layer on the isolation layer.

In claim 14, though the Patent fails to teach a plasma gas in the plasma treatment is an N20 plasma, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a N2O plasma treatment in the invention of the Patent because a N2O plasma treatment is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 15, though the Patent fails to teach after forming the passivation layer, the method further comprises: performing an annealing process on the passivation layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an annealing process in the invention of the Patent because an annealing process is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

As to claim 17, though the Patent fails to teach formation of the isolation layer which overlays the source-drain electrodes and the channel region between the source-drain electrodes comprises: forming the isolation layer of aluminum oxide with a thickness of 20 A to 100 A at a temperature of 180 °C to 220 °C by an atomic layer deposition process or a plasma enhanced atomic layer deposition process, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the isolation layer deposition parameters through routine experimentation (MPEP 2144.05).
In re claim 18, though the Patent fails to teach after forming the isolation layer, the method further comprises: introducing SiH4 and N20 with a flow ratio equal to or less than 1:90, at a temperature of 240 °C to 280 °C, and forming the passivation layer with a thickness of 500 A to 1500 A, it would have been obvious to one ordinary skill in 
Concerning claim 19, though the Patent fails to teach after forming the comprises: performing an layer at a temperature of film transistor according to claim 18 passivation layer, the method further annealing process on the passivation 250 °C to 350 °C, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the isolation layer deposition parameters through routine experimentation (MPEP 2144.05).
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,508,8762. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader in scope.
Regarding claim 1, the Patent teaches a thin film transistor, comprising: source-drain electrodes (column 10, line 66-column 11, line 3) and a passivation layer (Silicon nitride of column 11, lines 4-7); wherein an isolation layer (Silicon oxide of column 11, lines 4-7) is disposed between the source-drain electrodes and the passivation layer, and the isolation layer overlays the source-drain electrodes.
With respect to claim 2, the Patent teaches the isolation layer further overlays a channel region (trench/gap of column 11, lines 8-10) between the source-drain electrodes (column 11, lines 8-14).

In re claim 4, thought the Patent fails to teach a thickness of the isolation layer is ranged from 20 A to 500 A, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Concerning claim 5, the Patent teaches the passivation layer is made from silicon oxide (column 11, lines 4-7) but though the Patent fails to teach with molar ratio of silicon to oxygen from 1:1.6 to 1:2, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the molar ratio through routine experimentation (MPEP 2144.05).
Pertaining to claim 6, the Patent teaches the thin film transistor further comprises a substrate (column 10, line 63), the source-drain electrodes (column 10, line 66-column 11, line 3) and the isolation layer are sequentially disposed on the substrate 
In claim 7, the Patent (claim 9) teaches a display device, comprising: the thin film transistor according to claim 1.
Regarding claim 8, the Patent teaches a method for manufacturing a thin film transistor, comprising:
forming a substrate (column 10, line 63) which comprises source-drain electrodes (column 10, line 66-column 11, line 3); and
forming an isolation layer (silicon nitride of column 11, line 4-7) which overlays the source-drain electrodes.
With respect to claim 9, the Patent teaches the isolation layer further overlays a channel region (trench/gap of column 11, lines 8-10) between the source-drain electrodes.
As to claim 10, though the Patent fails to teach orthographic projections of the source-drain electrodes and the channel region on the substrate are within an 
In re claim 11, though the Patent fails to teach before forming the isolation layer which overlays the source-drain electrodes and the channel region between the source-drain electrodes, the method further comprises: performing a plasma treatment on the source-drain electrodes and the channel region, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a plasma treatment in the invention of the Patent because a plasma treatment is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 12, the Patent teaches forming a passivation layer (the silicon oxide of column 11, lines 4-7) on the isolation layer.
Pertaining to claim 13, though the Patent fails to teach after forming the isolation layer which overlays the source-drain electrodes and the channel region between the source-drain electrodes, and before forming the passivation layer on the isolation layer, the method further comprises: performing a plasma treatment on the isolation layer, it would have been obvious to one of ordinary skill in the art at the time of the invention 
In claim 14, though the Patent fails to teach a plasma gas in the plasma treatment is an N20 plasma, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an N20 plasma in the invention of the Patent because an N20 plasma is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 15, though the Patent fails to teach after forming the passivation layer, the method further comprises: performing an annealing process on the passivation layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an annealing process in the invention of the Patent because an annealing process is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 16, though the Patent fails to teach formation of the isolation layer which overlays the source-drain electrodes and the channel region between the source-drain electrodes comprises: introducing SiH4 and N20 with a flow ratio equal to or more than 1:40 at a temperature of 170 °C to 200 °C, and forming the isolation layer of silicon oxide with a thickness of 100 A to 500 A by a plasma enhanced chemical vapor deposition process, it would have been obvious to one 
As to claim 17, though the Patent fails to teach formation of the isolation layer which overlays the source-drain electrodes and the channel region between the source-drain electrodes comprises: forming the isolation layer of aluminum oxide with a thickness of 20 A to 100 A at a temperature of 180 °C to 220 °C by an atomic layer deposition process or a plasma enhanced atomic layer deposition process, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the isolation layer deposition parameters through routine experimentation (MPEP 2144.05).
In re claim 18, though the Patent fails to teach after forming the isolation layer, the method further comprises: introducing SiH4 and N20 with a flow ratio equal to or less than 1:90, at a temperature of 240 °C to 280 °C, and forming the passivation layer with a thickness of 500 A to 1500 A, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the isolation layer deposition parameters through routine experimentation (MPEP 2144.05).
Concerning claim 19, though the Patent fails to teach after forming the comprises: performing an layer at a temperature of film transistor according to claim 18 passivation layer, the method further annealing process on the passivation 250 °C to 350 °C, it would have been obvious to one ordinary skill in the art at the time of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 9837547, 20200058796, 20140175435, 9929279, 9837547, 9443984, 8557641, 6232158, 8502225, 8441425, and 8389991 all could reject at least the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	5/6/21